Citation Nr: 0005017	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to service connection for brain damage, as 
directly related to service or as a residual of exposure 
to herbicide agents.

2. Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for brain damage.  

3. Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

4. Entitlement to a disability rating in excess of 20 percent 
for a chronic low back strain.

5. Entitlement to a disability rating in excess of 10 percent 
for residuals of a gunshot wound to the right thigh, 
Muscle Group XV.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1968 to August 
1971, including combat  in Vietnam.  

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1997, on appeal from a January 1992 rating 
decision of the Cheyenne, Wyoming, Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board determined that additional development of the evidence 
was necessary, and remanded the appellant's claims.  The 
appellant's claims folder has been returned to the Board.  
Having reviewed the evidence of record in its whole, the 
Board finds that the record is ready for appellate review.  

Earlier effective date for an increased rating for PTSD

In February, 1999, the RO granted the appellant a 50 percent 
disability rating for the disorder in question, effective 
March 27, 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), it was held that on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. In this case, the appellant has 
continued to express disagreement with the disability rating 
assigned.

The Board notes that in the February 1999 Supplemental 
Statement of the Case, the RO added the issue of entitlement 
to an earlier effective date for an increased disability 
evaluation for PTSD.  However, the appellant did not 
specifically seek an earlier effective date for the increased 
disability evaluation.  In any event, applicable law provides 
that when a claim has been in continuous appellate status 
since the initial granting of service connection, (i.e., as 
here, where the veteran challenges his initial disability 
rating), scrutiny must be had upon all medical and lay 
evidence of record reflecting the severity of his disability 
since the submission of the claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In short, the RO's action in adding 
the earlier effective date claim as a issue on appeal does 
not add any additional issue beyond that already implicit in 
the claim and otherwise mandated by law.  See 38 C.F.R. 
§ 19.35 [certification of an appeal to the Board is used for 
administrative purposes, and does not serve to either confer 
or deprive the Board of jurisdiction over an appeal].  The 
Board will therefore review the issue of whether the 50 
percent disability rating, as assigned by the RO to be 
effective in March 1998, may warrant an earlier effective 
date, as part of its decision relative to the disability 
rating in question.  Because the Board's action in this 
regard will effectively review the action of the RO as the 
issue was presented to the Board, no prejudice inures to the 
appellant by this procedural clarification.

Pension/total rating claim(s)

In various correspondence and other evidence, the appellant 
has alluded to an inability to work due to both service-
connected and non-service-connected disorders.  The matters 
of the appellant's potential entitlement to a total 
disability evaluation based upon individual unemployability 
and potential entitlement to non-service-connected pension 
benefits is therefore referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1. The appellant is a veteran of combat.

2. The appellant does not have a disorder which may be 
presumptively linked to herbicidal exposure during the 
course of his Vietnam service.

3. An organic brain disorder was not incurred or aggravated 
in military service.  

4. Competent medical evidence has not been obtained that 
evidences a linkage between any medications prescribed by 
VA and any organic brain disorder.  

5. For the period from October 30, 1990 through March 26, 
1998, PTSD was manifested by a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships and definite industrial impairment.

6. For the period beginning March 27, 1998, PTSD was 
manifested by symptoms productive of not more than 
considerable industrial impairment in the establishment or 
maintenance of effective or favorable relationships.    

7. The appellant's low back strain is characterized by 
subjective symptoms of pain and minimal tenderness, 
without diminution of function. 

8. The appellant's initial shell fragment wound to the right 
thigh was a superficial, penetrating wound, which healed 
well and is not presently manifested by any weakness, 
fatigue, or other functional impairment in the thigh.


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to service connection 
for brain damage on a presumptive basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2. An atypical organic brain disorder was not incurred in or 
aggravated as a result of the appellant's active military 
service or of any service-connected disability. 38 
U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (1999).

3. The appellant's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for brain damage is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

4. For the period from October 1990 through March 26, 1998, 
the schedular criteria for the assignment of a 30 percent 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

5. For the period beginning March 27, 1998, the schedular 
criteria for the assignment of a evaluation greater than 
50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

6. The schedular criteria for a rating in excess of 20 
percent for low back strain have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1999).

7. The schedular criteria for a rating in excess of 10 
percent for the appellant's service-connected residuals of 
a shell fragment wound, right thigh, have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.56, 4.73, 
Diagnostic Code 5315 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has brain damage, and that 
such disorder was caused by an in-service trauma to the head; 
or alternatively, by an in-service exposure to an herbicide; 
or alternatively, by the use of medications prescribed by VA 
physicians during the course of care for his service-
connected disorders.  The appellant further argues that he is 
entitled to disability ratings greater than are presently 
assigned for PTSD, a chronic low back disorder, and for the 
residuals of a gunshot wound to the right thigh.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Entitlement to service connection for brain damage

Factual background

The appellant's service medical records reveal that on 
December 19, 1970, he  reported that his hit his head two 
days previously and that he had continuing pain on the right 
side of his neck and head with movement.  He then reported 
that he had not lost consciousness.  The appellant's pre-
separation physical examination is devoid of any mention of a 
head injury, and the appellant then reported that he was in 
"good health."  

The appellant underwent a VA physical examination in 
September 1971, shortly after he left service.  He made no 
complaints regarding any head injury, and clinical 
examination of his head, face and neck revealed no 
significant abnormalities.  Upon neurological examination, 
his cranial nerves, motor and sensory systems were noted to 
be "grossly intact." 

VA treatment reports reflect that in January 1983, the 
appellant reported some lapses of memory and headaches.  In 
March 1983, while receiving care for symptoms of depression 
and alcohol abuse, the appellant reported difficulty with 
memory, concentration and calculation.  In April 1983, a 
computerized axial tomography study of the appellant's brain 
resulted in normal findings, although an area of focal 
atrophy in the left frontal horn was noted, opined to be 
possibly from an old injury.  The remainder of the brain 
parenchyma was within normal limits, and a diagnostic 
impression of a "normal examination" was rendered.  The 
treatment reports reflect diagnoses of depression and bipolar 
disorder.  The reports reflecting this treatment are devoid 
of any mention of an organic brain disorder.  

In a November 1983 forensic examination report authored by 
G.P.P., M.D., the appellant was noted to have had an 
extensive history of alcohol abuse.  Dr. G.P.P. noted that 
the appellant had been previously found by T.C.B., Ph.D. to 
be of average verbal intelligence and borderline nonverbal 
intelligence.  Dr. G.P.P. further noted that in the earlier 
examination, the appellant was noted to have borderline 
psycho-motor performance, suggestive of "either early signs 
of alcohol 
related cerebral damage or residual toxicity."  

The appellant was hospitalized from January through March 
1985 at a VA facility, and was diagnosed to have major 
depression, alcohol dependence, PTSD, and borderline 
intellectual functioning.  It was again noted that the 
appellant's earlier testing had been suggestive of brain 
damage due to residual toxicity of alcohol or possibly early 
signs of alcohol related cerebral damage.  There was no other 
mention of the etiology of the appellant's suggested brain 
damage.

In May 1985, the appellant underwent a psychological 
evaluation conducted by J.P.H., M.D., during the course of 
development of a claim for benefits administered by the 
Social Security Administration.  It was noted that the 
appellant's history included an "extensive history" of 
alcohol abuse with in-patient treatment.  Dr. J.P.H. reviewed 
previous test results generated by the Wyoming State Hospital 
that indicated the appellant had "cerebral damage related to 
alcoholism."  The physician observed that contemporaneous 
clinical testing suggested that the appellant had severe 
clinical depression and continuing alcoholism, with secondary 
brain dysfunction.  Other clinical testing revealed "organic 
dysfunction."   Upon this examination, Dr. J.P.H. diagnosed 
the appellant to have recurrent major depression with 
melancholia, continuous alcohol dependence, and borderline 
intellectual functioning.  Dr. J.P.H. also rendered a "rule 
out" diagnosis of cerebral damage secondary to alcoholism.  

The appellant was hospitalized from November 1985 through 
February 1986, and treated for bipolar disorder, atypical 
organic brain disorder, alcohol abuse and PTSD.  It was again 
noted that the appellant had a long history of alcohol abuse.  
He principally complained of depression, excessive use of 
alcohol, "rages" and homicidal ideation.  During the course 
of this hospitalization, the appellant  underwent clinical 
psychological testing.  The test report reflects that its 
results were strongly suggestive of organic brain 
dysfunction.  There was no mention in the report of the 
etiology of the brain dysfunction.  

During the course of an April 1986 VA "Agent Orange" 
examination, the appellant reported that when he was shot in 
the leg while in Vietnam, he fell on his head.  He did not 
recall if, or for how long he was unconscious, but reported 
that he was returned to duty after three days.  

The appellant was again hospitalized at a VA facility from 
June through July 1986.  He was again diagnosed to have, 
among other disorders, an atypical organic brain syndrome.  
There was no mention in the report of the etiology of the 
organic brain disorder.  

During the course of the appellant's then-pending claim of 
entitlement to service connection for PTSD, the appellant's 
claims folder was reviewed by P.E., M.D in November 1987.  In 
part, he observed that the appellant had difficulties "of an 
organic cerebal (sic) nature," but that there was 
insufficient clarification in the record as it was then 
developed to render a diagnosis.  Dr. P.E. further observed 
that although the appellant reported that he hit his head 
when he was injured in November 1969, there was no mention of 
any head injury in the service medical records, and the 
appellant's organic problems could be related to alcoholic 
brain damage.  

In July 1989, the appellant was hospitalized at a VA facility 
and treated for an atypical organic brain syndrome, among 
other disorders.  As to the atypical organic brain disorder, 
there is no mention of its etiology in the hospitalization 
report.  It was noted that the appellant had been prescribed 
Lithium, Elavil and Ativan.

In an October 1990 statement accompanying his claim of 
service connection for organic brain disorder, the appellant 
recounted his claimed head injury.  He reported that he was 
shot in the leg just as he bent over to search for a tool.  
He said that as he felt the impact of the bullet, he dove 
over an engine and landed on his head.  He stated that 
immediately after this incident, he blacked out for 
"awhile."  He stated that after this incident occurred, he 
sought medical attention at an aid station.  The appellant 
reported that although the medic treated his leg wound, he 
did not report that any treatment was given for his head 
injury.  

In May 1991, the appellant underwent a psychiatric 
examination conducted by R.C.M., M.D., relative to the 
appellant's then-pending claim of entitlement to service 
connection for PTSD.  Dr. R.C.M. initially noted that he had 
been specifically requested to examine the appellant for the 
presence of combat-related PTSD.  The examiner noted the 
appellant's current symptoms as were related to PTSD as well 
as his military and post-service history.  In part, Dr. 
R.C.M. observed that the appellant's medical history was 
"negative(,) except for a right-thigh bullet flesh wound 
which was associated with a fall on his head from his 
bulldozer possibly causing some brain injury as hinted at by 
psychological studies."  In part, Dr. R.C.M. diagnosed the 
appellant to have combat-related PTSD.

The appellant was hospitalized for a one-day period in August 
1991.  He reported that he had become increasingly agitated, 
and nervous, tremulous, forgetful and that he had difficulty 
sleeping.  Psychological testing suggested an organicity of a 
brain disorder, but the test results were outside the normal 
range of testing and varied widely in their configuration.  
The appellant was diagnosed to have bipolar disorder, 
"mild" PTSD, alcohol dependence, and atypical brain 
syndrome.

The appellant underwent a VA psychiatric examination in 
November 1991, during the course of development of his claim 
of service connection for PTSD.  In the body of the report, 
G.K., M.D., reviewed the appellant's accounts of having been 
injured in Vietnam.  In part, Dr. G.K. noted that the 
appellant stated that he had twice injured his back, "and 
once possibly causing some brain injury."  

In an October 1992 statement, the appellant claimed that he 
sustained "brain damage" and that this occurred while he 
was "in combat."  He stated that after he was shot, he fell 
and struck his head on the track of a bulldozer.  He also 
alleged that he had "brain damage" caused by VA prescribed 
medication.  The appellant stated in part that he "was 
advised by Dr. "D." of brain damage.

In November 1993, it was noted that the appellant was 
allergic to Navane and Ativan.

In April 1993, the appellant noted his disagreement with the 
February 1993 denial of service connection for the disorder 
at issue.  In relevant part, he alleged that he sustained 
psychiatric disorders as a result of in-service consumption 
of defoliants in military water supplies, or as a result of 
allergic reactions to medications prescribed by VA, records 
of which were subsequently "lost."

In a May 1994 statement, the appellant stated that he was 
treated at a VA medical center in Sheridan, Wyoming and 
treated with "Novane" for a psychiatric disorder, resulting 
in a "severe reaction."  He further claimed that he 
sustained mental difficulties after he received Ativan for 
treatment of his service-connected back disorder.  The 
appellant stated that after he refused to take Ativan, he was 
prescribed Lorazepam, which he later discovered was the 
generic brand of Ativan.  He claimed that findings on recent 
psychiatric examinations suggesting malingering on his part 
were due to the side effects of Lorazepam.  

In a May 1994 statement, K.S. reported that she visited the 
appellant while he was incarcerated in the Sheridan County 
Jail.  She stated that on these occasions, the appellant was 
confused, disoriented, paranoid and alienated, and that he 
was unaware of her identity.  She stated that she believed 
these symptoms were the result of medications prescribed to 
the appellant.  

In March 1997, the Board directed that the appellant be 
examined by VA psychiatrists to determine, in part, the 
etiology of his claimed brain disorder.  The appellant 
underwent a VA psychiatric examination in March 1998.  The 
examiners reported that they had viewed the appellant's VA 
claims folder, his Social Security Administration Disability 
records, and his VA medical records file as data for the 
examination.  In part, the examiners stated that it was not 
possible to determine the cause of the appellant's mental 
dysfunction.  The examiners further observed that it was 
possible that the appellant had a diminished mental 
functioning capacity throughout his life.  

Relevant law and regulations

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

Service connection may also be granted on a secondary basis 
if a claimed disability is found to be proximately due to or 
is the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Congenital or developmental defects such as mental deficiency 
are not diseases or injuries for the purposes of service 
connection. 38 C.F.R. § 3.303(c), 4.9 (1998). See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Service connection - Agent Orange

Applicable regulations provide that a veteran who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Regulations provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service- connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 
4 Vet. App. 78 (1993).  As such, the Board must not only 
determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. 
§ 3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), then competent medical or other 
probative evidence is necessary to render the claim plausible 
or well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In November 1999 the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A § 116(a) or 38 C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164, 168 (1999).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full. 38 
U.S.C.A. § 1154(b) (West 1991).  

Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).  In 
ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Analysis

As noted above, the appellant has proffered a variety of 
reasons as to why his diagnosed brain damage should be 
service connected.  The Board will deal with each contention 
below.

Presumptive Service Connection

The appellant argues that because he served in Vietnam, he 
was therefore exposed to the herbicide "Agent Orange."  
However, as is noted above, it has been held that a veteran's 
mere presence in Vietnam is insufficient to trigger the 
presumption that he or she was exposed to the herbicide in 
question, and that in order to be entitled to the 
presumption, the veteran must have been diagnosed to have one 
of the conditions enumerated in 38 U.S.C.A § 1116(a) or 38 
C.F.R. § 3.309(e).  See McCartt, 12 Vet. App. at 168.  Brain 
damage is not a presumptive Agent Orange disability.  Because 
the appellant has not been diagnosed to have any of the 
disorders listed as presumptively caused by herbicide 
exposure, he is not entitled to service connection for brain 
damage on a presumptive basis.

Direct Service Connection

i.  Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As is noted above, failing application of the presumptive 
provisions as are established by law, the appellant's claim 
must be scrutinized to determine whether there exists any 
evidence that would competently link the claimed disorder to 
an incident of military service on a direct basis.  See 
Combee, supra.    

Having carefully considered the evidence relative to the 
appellant's claimed entitlement to compensation benefits 
under a direct basis and presumed all of the evidence to be 
credible, see King v. Brown, 5 Vet. App. 19, 21 (1993), the 
Board finds that the appellant has submitted a well-grounded 
claim of entitlement to service connection for brain damage 
on a direct basis

As discussed above, in order for a well-grounded claim to 
exist, there must be (1) a current diagnosis of the claimed 
disability; (2) evidence of in-service disease or injury; and 
(3) medical nexus evidence linking (1) and (2).  See Caluza, 
supra.

In this case, there is arguably evidence of brain damage in 
the form of the diagnosis of "atypical brain syndrome" in 
August 1991.  The veteran's service medical records refer to 
a head injury; in addition, the Board accepts as credible the 
veteran's statement to the effect that he fell and hit his 
head on a bulldozer in Vietnam.   Finally, the May 1991 
report of Dr. R.C.M. specifically linked the fall from the 
bulldozer and brain injury.  Dr. R.C.M. was specifically 
requested to ascertain whether the appellant had PTSD.  
Besides diagnosing the appellant to have PTSD, he observed 
that the appellant sustained a right thigh gunshot wound and 
that the appellant then struck his head "causing some brain 
injury as hinted at by psychological studies."  Thus, all 
three elements of Caluza have been satisfied.

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

In this case, there is ample evidence of record, which has 
been reported in detail above.  As noted, in March 1997 the 
Board remanded this case, in part to obtain additional 
information concerning the etiology of the claimed brain 
damage.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to make it clear that while assertions are 
presumed to be credible for the limited purpose of 
ascertaining whether the claim is well grounded, the 
presumption of credibility does not extend beyond this 
predicate determination.  See Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993).  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

ii.  Discussion

The question before the Board in essence pertains to the 
etiology of the appellant's claimed brain damage.

The Board notes that evidence against the appellant's claim 
includes the appellant's separation physical examination 
report which is negative concerning any head injuries; the 
September 1971 VA physical examination report, shortly after 
the appellant left service, which is similarly devoid of 
mention of problems consistent with brain damage.  Indeed, 
there is no reference to symptoms consistent with brain 
damage until 1983, over a decade after the appellant left 
service.  At that time, the appellant's symptoms of lapses of 
memory and headaches were described in the context of alcohol 
abuse.

Subsequently, there are numerous medical documents of record, 
described in the factual background section above, which 
ascribed the appellant's brain damage to his well-documented 
alcohol abuse.  The appellant evidently did not mention his 
alleged head injury in service until 1986.

There is also other evidence which does not ascribe the 
appellant's cognitive problems to any specific precipitating 
factor, but rather to what examiners believe to be a life-
long mental deficiency.  See, in particular the 1997 VA 
examination report.

The evidence in the appellant's favor consists in essence of 
the May 1991 statement of Dr. R.C.M. above, and the November 
1991 report of Dr. G.K., both of which suggest that the 
appellant "possibly" had brain injury due to a fall during 
service.  In addition, the appellant's own statements at 
times ascribe his claimed brain damage to a fall during 
service. 

To the extent that Dr. R.C.M. and Dr. G.K. based their 
statements opinion on the appellant's own statements 
regarding his medical history, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ." See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In this case, the service medical and 
the post-service medical records do not show that the 
appellant experienced symptoms related to a head injury, and 
when cognitive symptoms first appeared, many years after 
service, this was in the context of a significant problem 
with alcohol abuse.  The two physicians did not address these 
facts and appeared to have accepted at face value the 
appellant's statements to the effect that his problems began 
with a fall during service.  See also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Having weighed the report of Dr. R.C.M. in its entirety and 
when compared with the other evidence of record, the Board 
does not find it probative as to the incurrence of an organic 
brain disorder in service.  The report is sketchy concerning 
the existence or etiology of an organic brain disorder.  
Indeed, the Board finds it particularly significant that Dr. 
R.C.M. does not appear to have made any independent inquiry 
or review of the appellant's lengthy medical history as to 
the history of the appellant's claimed organic brain 
disorder.  

Moreover, Dr. R.C.M.'s statement merely alludes to the 
possibility that a fall in service caused brain damage.  The 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Accordingly, the Board places 
little weight of probative value on Dr. R.C.M.'s statement.

The Board has also carefully scrutinized the statement Dr. 
G.K. rendered in October 1992 and finds it to be deficient in 
almost precisely the same manner as Dr. R.C.M.'s earlier 
statement.  Examining Dr. G.K.'s statement in its whole, 
together with the context in which it was made, reveals that 
it was merely a recitation of the appellant's own subjective 
account  It is devoid of any clinical testing.  Dr. G.K.'s 
statement is not a diagnosis of brain damage caused by in-
service trauma, but rather holds out the possibility that 
such exists and is related to service.  As such it is 
inconclusive and the Board does not accord it great weight of 
probative value.

The appellant has at times ascribed his claimed brain damage 
to the fall in service [as described above and below, at 
other times he has pointed to other service- or VA-related 
causes].  The appellant's own statements, can not supply a 
competent medical diagnosis of a current medical disability, 
its date of onset, or its etiology.  These matters can only 
be established by competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992)

In various correspondence, the appellant has pointed to his 
combat service as supportive of his claim.  See 38 C.F.R. 
§ 1154(b), discussed above.  As indicated above, the Board 
has accepted that a fall occurred in service.  However, in 
Kessel v. West, 13 Vet. App. 9, 17 (1999), it was observed 
that the statute necessarily focused upon past combat 
service, and that it did not constitute a substitute for 
evidence of a causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service.  Instead, it was found that 
the import of the statute is ascertained when viewed in the 
context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran as to the 
service incurrence element.  A non-combat veteran's claim 
must be denied if the preponderance of the evidence is 
against the claim.  By "preponderance of the evidence" is 
meant that the truth of the fact in controversy is "more 
likely than not."  See Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).  Conversely, a combat veteran's claim cannot be 
denied unless there is "clear and convincing evidence" to 
the contrary as to the service incurrence or aggravation 
element.  By "clear and convincing" is meant that there is 
a "reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 
(1999).  Kessel, 13 Vet. App. at 17.

The appellant is a combat veteran.  However, the 
determination of combat-veteran status relates to the 
question of the incurrence of a disability while in service 
and does not pertain to the issue of the disability's 
relationship to service.  The Board has accepted that the 
appellant struck his head in service.  However, it is upon 
the critical question of the establishment of a nexus between 
the in-service occurrence and the current disability that the 
appellant's claim fails.  38 U.S.C.A. § 1154(b) does not 
serve to eliminate the need for competent medical nexus 
evidence.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

In short, the Board concludes that the appellant's statements 
concerning the etiology of his claimed brain damage is of no 
probative value.

After having weighed the evidence, and for the reasons and 
bases expressed above the Board finds that the preponderance 
of the evidence is against the appellant's claim.  In 
essence, the lack of contemporaneous medical evidence 
pertaining to residuals of in-service head injury, the lack 
of evidence pertaining to brain damage for over a decade 
after service, and the evidence linking the appellant's 
claimed brain damage to alcoholism or to lifelong mental 
deficiency outweigh the inconclusive statements of two 
physicians based on the appellant's reported history.

Secondary service connection

As noted above, at times the appellant has ascribed his 
claimed brain damage to reactions to medications prescribed 
for service-connected disabilities, specifically PTSD. 

The Board has thus considered whether there has been obtained 
any competent medical evidence to indicate that the 
appellant's atypical brain disorder was caused by PTSD or any 
other service-connected disorder.  Secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury"  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

A valid assertion of secondary service connection must 
nonetheless fulfill the well-grounded claim requirement 
applicable to other claims.  Libertine, 9 Vet. App. at 523.  
A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995),

There is no competent medical evidence of record to indicate 
that the appellant's PTSD, or any other service-connected 
disorder, caused or aggravated his non-service-connected 
atypical brain disorder.  Although the Board is aware that 
the appellant and K.S. have contended that prescribed 
medications caused him to become disoriented, it is now well-
settled that as laypersons, they are not competent to express 
an medical opinion as to etiology of a claimed disability.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Absent a medical nexus opinion, the claim of entitlement to 
service connection on a secondary basis is not well grounded.  
Since a well-grounded claim has not been presented, service 
connection for a brain disorder on a secondary basis is 
denied.

Entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for brain damage

The pertinent facts relative to the appellant's claim for 
compensation benefits under 38 U.S.C.A § 1151 are set forth 
above.  In essence, at time the appellant has contended that 
VA-prescribed medications caused his claimed brain damage.

Relevant law and regulations

38 U.S.C.A. § 1151

As to the appellant's contention relative to the incurrence 
of the claimed brain damage due to medication prescribed by 
VA health care providers, the provisions of  38 U.S.C.A. § 
1151 provide in relevant part that where any veteran shall 
have suffered an injury, or an aggravation of an injury, as 
the result of hospitalization, medical or surgical treatment, 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that the provisions of 38 U.S.C.A § 1151 
did not require a finding of fault or negligence to establish 
entitlement to compensation, the Court did not invalidate the 
proximate cause requirement.  The Court specifically held 
that the "as a result of" language of § 1151 is naturally 
read simply to impose the requirement of a causal connection 
between the "injury" or "aggravation of an injury" and 
"hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational treatment."  Gardner, at 
555-556.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected. 

Well-Grounded Claims under 38 U.S.C.A. § 1151

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability (medical evidence).  Cf. Caluza, 7 Vet. 
App. at  535; see Jones (James O.) v. West, 12 Vet. App. 460 
(1999).  

Analysis

The appellant has argued at times that his brain damage was 
caused by the use of medications prescribed by VA medical 
care providers.  Having scrutinized the record in this 
regard, the Board has found no competent medical evidence 
suggestive of the claimed linkage.  In short, because the 
appellant has failed to produce evidence of a causal nexus 
between the use of prescribed medications and his current 
disorder, his claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151is not well grounded.

As is noted above, the record reflects that the appellant had 
an allergic reaction to one or more of his prescribed 
medications.  Significantly, the record reflects that the use 
of the medications in question were thereafter stopped, and 
no medical professional has reported or opined that the 
appellant's claimed brain damage was caused or aggravated by 
the use of the medications in question.  

Although the appellant and K.S. proffer such a theory of 
nexus, as is noted above, because they are medically 
untrained they are not competent to opine as to this linkage.  
See Espiritu, supra.

Because the appellant has not submitted a well-grounded claim 
of entitlement to benefits under the provisions of 38 U.S.C.A 
§ 1151, his claim is denied.

Increased rating claims

Relevant law and regulations

Increased ratings - in general

As to the disability rating claims at issue, the law 
generally provides that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.

The provisions of 38 C.F.R. § 4.1 require that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  The provisions of 38 C.F.R. § 4.7 provide 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion. 

In particular with regard to the appellant's low back and 
gunshot wound  disabilities, regulations generally require 
that the disability be viewed in relation to its whole 
history but the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
With regard to the appellant's psychiatric disability rating 
claim, because the claim has been in continuous appellate 
status since the filing of his notice of disagreement 
following the initial grant of service connection, the 
Board's inquiry must be upon all medical and lay evidence of 
record reflecting the severity of his disability since the 
submission of his claim.  See Fenderson, supra.

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue. All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In resolving the factual issues as to the severity of a 
claimant's service-connected disabilities, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Well groundedness - increased rating claims

A claim for a disability rating greater than assigned is 
subject to the well-groundedness requirement of 38 U.S.C.A. § 
5107(a) (West 1991); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In order to present a well grounded 
claim for an increased rating of a service- connected 
disability, a claimant need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle, 2 Vet. App. at 
631, 632; see also Jones v. Brown, 7 Vet. App. 134 (1994).  

When a veteran is awarded service connection for a disability 
and appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The appellant has stated, in essence, that the symptoms of 
his service-connected disabilities have increased. The Board 
therefore finds that the appellant's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a).


Entitlement to a disability rating in excess of 50 percent 
for PTSD

Factual background

A copy of the appellant's Social Security Administration 
disability file was received.  It reflects that in May 1985, 
the appellant was assessed as being disabled within the 
meaning of that agency's regulations due to "major 
depression, recurrent with melancholia."  Other diagnoses 
included PTSD, borderline intellectual functioning and 
alcohol dependence.  

Also included in the Social Security Administration file was 
a copy of a May 1990 report authored by R.L., Psy.D.  In his 
report of mental status examination, Dr. R.L. noted that the 
appellant was alert and coherent in his responses, although 
his intellectual functioning was estimated to be in the low 
average range.  His mood was blunted and the appellant 
appeared apprehensive.  The appellant denied having 
hallucinations, but claimed to have had past paranoid 
delusions, although he did not then have these symptoms 
because of his then current medication.  Dr. R.L. noted that 
the appellant was oriented to time, place and person.  His 
abstract thinking was impaired, and his judgment and insight 
were marginal.  He was diagnosed to have bipolar mood 
disorder in remission and episodic alcohol dependence in 
partial remission.  The GAF score was 35, indicating "major 
impairment in work, relationships, judgments and mood."    

The record reflects that the appellant was hospitalized from 
April through May 1990 and treated for bipolar disorder, 
"mild" PTSD, episodic alcohol dependence and an atypical 
brain syndrome.  Upon admission, the appellant reported that 
he was contemplating suicide, but reported that he had never 
made a suicide attempt.  It was noted that the appellant had 
been drinking alcoholic beverages prior to admission.  He 
reported owning a home and living there for the previous 4 to 
5 years.  He stated that he worried "a lot."  Upon 
admission, he was reported to be cooperative but somewhat 
hostile and easily irritated.  His affect was blunted.  His 
grooming was primarily appropriate.  He complained that his 
recent memory was poor while his remote memory appeared to be 
intact.  His judgment and insight were reported to be 
questionable.  He denied hallucinations, but reported being 
depressed.  He was oriented to time, place and person.  The 
report of hospitalization summary reflects that the highest 
level of adaptive functioning in the past year was fair.  It 
was noted that the appellate had lived out in the community 
for most of the previous year, and that he had not been 
gainfully employed.

In May 1991, the appellant underwent a mental disorders 
examination conducted by R.C.M., M.D.  He noted that the 
appellant had depression which was "perhaps not entirely" 
related to his Vietnam experience, chronic insomnia 
associated with dreams about Vietnam, and "extremely low 
enterprise for work or for making relationships."  The 
latter two symptoms were assessed as being part of the 
appellant's depression.  The appellant was diagnosed to have 
moderate PTSD.    

The appellant was hospitalized from July to August 1991.  
Upon mental status evaluation, he was cooperative and 
coherent, and was in "good contact with his surroundings" 
and was well oriented to time, place and person.  His recent 
and past memory was unimpaired.  He was noted to be depressed 
and anxious.  His affect was not flattened nor was it 
inappropriate, and there was no evidence of auditory or 
visual hallucinations, delusions of persecution or grandeur.  
He was diagnosed to have mild PTSD.

The appellant underwent a VA psychiatric examination in 
November 1991.  He reported having startle responses, and 
that he was having recurring and distressing thoughts about 
Vietnam.  The appellant said that he avoided reminders of 
Vietnam, and that he had diminished interest in previously 
followed activities.  He reported chronic sleep disturbances.  
He said he experienced irritable and angry outbursts, 
difficulty concentrating, hypervigilance, and that he slept 
with a gun by his bedside.  He said he had flashbacks, 
usually when driving, once or twice a week.  He reported that 
these were very brief in duration, lasting from 30 seconds to 
two minutes.  The appellant reported having auditory and 
visual hallucinations, and the examiner observed that the 
appellant also reported paranoid ideation and referential 
ideas.  The appellant was diagnosed to have chronic PTSD that 
was mild to moderate in severity.

By rating decision dated in January 1992, service connection 
was granted for PTSD and a 10 percent disability evaluation 
was assigned, effective October 30, 1990, the date of receipt 
of the appellant's claim. 

The appellant was hospitalized from January through April 
1992.  The report of hospital summary reflects that he was 
treated for bipolar disorder, alcohol dependence, and an 
unspecified personality disorder with antisocial traits.  

In November 1992, the appellant was hospitalized after taking 
an overdose of his prescribed medication.  He reported that 
he had encountered "legal problems," and hostility in his 
relationships with his ex-wives and children.  Upon mental 
status evaluation, he was noted to be cooperative.  His 
speech flow was normal and his affect was blunted.  His 
judgment and insight were assessed as being impaired.  He 
admitted having auditory hallucinations, and described 
himself as being "paranoid."  He was diagnosed to have a 
mixed bipolar disorder and dementia.  

In a January 1993 VA hospitalization report, it was noted 
that the appellant stated he "used to have nightmares" 
about the Vietnam war.  He stated that he was easily 
agitated, and described himself as being paranoid.  He stated 
that he was twice married and divorced, and that he had very 
little contact with his two children.  He reported mood 
swings, episodes of hyperactivity and auditory 
hallucinations.  The examiner noted that the appellant's then 
current symptoms corresponded to those of bipolar disorder, 
dementia of an undetermined cause, and PTSD.  

The appellant was again hospitalized in May 1993, complaining 
of depression and suicidal ideation.  His mental status 
examination subsequent to admission revealed that he was 
alert and basically oriented, and he denied any then present 
suicidal or homicidal ideation.  He was diagnosed to have 
bipolar disorder by history, dementia of an undetermined 
extent and etiology, PTSD, and a history of alcohol 
dependence and episodic alcohol abuse.  

The appellant underwent a VA psychiatric examination in March 
1998.  He reported having no recreations or hobbies, and 
stated that he did no work or volunteer service.  He stated 
that he kept in isolation "with his two dogs and his 
house."  He reported that his medical, occupational and 
social condition had been stable for the previous four years 
and that he had done well with his prescribed medications.  
In particular, the appellant stated that since he was 
prescribed Olanzapine, he had much better control over his 
thoughts.  It was noted that the appellant had assumed 
mortgage payments on the house in which he was living. 
The appellant complained of agitation, restlessness, poor 
concentration, "racing thoughts" and depression.  There was 
noted no evidence of hallucinations, delusions or phobic 
thinking.  Thought processes were not tangential, 
circumstantial, associative or fragmented.  He was calm and 
well-mannered during the examination, without any abnormal 
mannerisms or actions.  His personal appearance was described 
as good, and the examiner observed that the appellant 
appeared to be capable to providing his basic needs.  The 
appellant described a problem with agitation and restlessness 
that would fluctuate with his mood.  He admitted having 
thoughts of suicide, but he did not describe any plan. The 
appellant stated that he would not commit suicide for fear of 
hurting his family.  As to his specific symptoms attributable 
to PTSD, the appellant stated that he had recurrent, 
intrusive and distressing recollections of his combat 
experience, and frequent dreams of combat.  He stated that he 
had flashbacks, and that he tried to avoid experiences that 
reminded him of Vietnam.  He admitted having a sense of a 
fore-shortened future.  He added that he avoided social 
situations because of hypervigilance, and stated that his 
heart and breathing rate would increase until he left the 
social situation.  The appellant was diagnosed to have PTSD 
with symptoms of depression and anxiety; diminished 
intellectual functioning and alcohol dependency.  The 
examiner assigned a global assessment of functioning (GAF) 
score of 35.   He noted that the appellant showed symptoms 
with difficulty in his judgment and reality testing and that 
he had ongoing problems with socialization and work leading 
to being unemployed and social isolation. 

In an October 1998 addendum to the examination, the 
appellant's GAF attributed exclusively to PTSD was assessed 
as 50.  The examiner commented that this score excluded any 
contribution to the total GAF score that was affected by a 
head injury and chronic alcohol dependency, and opined that 
the appellant had serious impairment in social and 
occupational functioning as a direct consequence of the 
chronic PTSD.  

In a December 1998 treatment note, the appellant was reported 
to have "experienced reasonably good success" with his 
prescribed anti-depressant medication.  It was reported that 
the appellant stated he was typically more productive with 
more energy, and that he generally felt better than 
previously.  He reported that he still had frequent depressed 
moods where he did not desire to go anywhere, but he 
described his then current state as "stable as long as he 
avoid[ed] stress or any other negative stressor."  His 
depression was described as "stable," and the service-
connected PTSD was not discussed in the treatment note.

As noted in the Introduction, the RO subsequently assigned a 
50 percent disability rating for PTSD, effective from March 
27, 1998, the date of the VA psychiatric examination.

Relevant law and regulations

The law and regulations generally applicable to increased 
rating claims have been set out above.

Effective November 7, 1996, during the pendency of this 
appeal, 38 C.F.R. Part 4 was amended with regard to rating 
mental disorders, including PTSD. 61 Fed. Reg. 52695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130).  Because the 
appellant's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991). 

Under the former schedular criteria, an evaluation of 100 
percent is warranted (1) when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; (2) where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran is demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment as a result of 
psychoneurotic symptoms.  A 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.   A 10 percent evaluation is warranted for 
symptoms less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The current schedular criteria  provides that a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 50 percent evaluation for PTSD 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  A 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).

With regard to appeals as to initial ratings, such as this 
issue, ratings may be assigned for separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The appellant's PTSD has been evaluated as 10 percent 
disabling for the period from October 1990 to March 1998 and 
50 percent disabling thereafter.  

Under the previously applicable criteria, in order for a 30 
percent rating to be assigned, the disability picture would 
need to approximate a finding indicative of a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships, with psychoneurotic symptoms 
resulting in definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).      

In the May 1991 examination conducted by Dr. R.C.M., the 
appellant was noted to have chronic insomnia and depression 
that was related in part to his Vietnam experiences.  
Although the appellant was diagnosed to have "moderate" 
PTSD at that time, and a "mild" disorder during the 
hospitalization of July to August 1991, by November 1991 the 
appellant reported having recurring and distressing thoughts 
of Vietnam; that he sought to avoid reminders of such 
service, and that he was then experiencing isolation, 
markedly diminished interests in former activities,  
"flashbacks" and auditory hallucinations.  Most striking, 
the appellant reported having the former symptoms while 
driving, and that these occurred once or twice weekly.  

Although the appellant was diagnosed to have chronic PTSD of 
mild to moderate severity, his symptoms present in November 
1991 indicated that he had "definite" industrial impairment 
within the meaning of the previously applicable diagnostic 
code.  The Board observes in this regard that the November 
1991 VA examination is the initial competent medical inquiry 
into the severity of the appellant's PTSD symptoms, apart 
from hospitalization reports that were primarily directed at 
treatment of multiple psychiatric disorders.  The November 
1991 examination is therefore more probative as to the 
specific inquiry here under consideration.  Because of its 
value in this respect, it places the evidence in approximate 
balance as to the severity of the appellant's disability 
under the previously applicable criteria.

According the benefit-of-the-doubt to the appellant, the 
assignment of a 30 percent disability rating is also 
warranted under the currently applicable criteria.  As is 
noted above, a 30 percent rating is appropriately assigned 
when the disability picture approximates a finding of 
"occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998) (Italics added).  In this regard, 
the symptoms as reported in the November 1991 psychiatric 
examination appear to be representative of an increase in the 
severity of the appellant's PTSD, that was preceded and 
followed by symptoms of less severity.  However, examining 
the evidence of record surrounding the time frame of the 
November 1991 VA psychiatric examination, the appellant was 
never reported to be incapable of self-care.  Although he 
clearly manifested what may be described as not "routine 
behavior," (i.e., chronic insomnia and depression), these 
symptoms were medically attributed to his chronic depression 
in May 1991.  The hospitalization report of January to April 
1992; November 1992; and January 1993 reflect that he was 
primarily medically treated for his non-service-connected 
bipolar disorder, organic brain disorder and depression.  

In particular, the January 1993 hospitalization reflects that 
the appellant reported that he "used to" have nightmares.  
In June 1994, the appellant was reported to have had a 
nightmare about his sister's death - not a combat experience.  
Also, there was then noted no evidence of auditory or visual 
hallucinations.  

Having found that a state of evidentiary balance exists as to 
the appellant's entitlement to a rating of 30 percent for the 
period from October 1990 to March 1998 under both the 
previously applicable and current criteria, the Board finds 
that the assignment of a disability rating greater than 30 
percent is clearly not warranted.  

For the period in question, the appellant's disorder was 
never described as anything more than "mild" to "moderate" 
in its severity, and the evidence does not suggest a contrary 
conclusion.  Although the appellant was reported to have at 
that time divorced, he had developed another relationship 
with another woman with whom he was then living.  Although 
the appellant was depressed and suicidal as preliminary to 
both his hospitalization of from July to August 1991, and 
from January to April 1992, the appellant was aware of his 
surroundings, he denied hallucinations or delusions and the 
hospitalization reports indicate that the appellant was 
treated for non-service connected psychiatric disorders.

Under the previously applicable criteria, the appellant's 
service-connected disorder has never been described as 
resulting in "considerable" impairment within the meaning 
of the diagnostic code, nor can such assessment be inferred 
from the medical evidence of record during that time period.  

The majority of the medical evidence for the period reflects 
that the appellant was primarily treated for non-service 
connected disorders.  Under the current criteria, the Board 
observes that the appellant has not been reported to evidence 
flattened affect, circumstantial or stereotyped speech, 
impairment of short and long term memory or other criteria 
warranting the assignment of a 50 percent disability rating.     

Rating for the period from March 1998  

As is noted above, in a February 1999 rating decision, the RO 
assigned a 50 percent disability rating for PTSD, effective 
March 1998, the date of the last VA psychiatric examination.  
Having considered the evidence of record, the Board finds 
that the preponderance of the evidence is clearly against 
entitlement to a rating greater than 50 percent for the 
period beginning in March 1998.

As to application of the previously applicable criteria, the 
diagnostic criteria for the assignment of a disability rating 
of 50 percent is set forth above and will not be repeated 
here.  Under the previously applicable criteria, in order for 
the next higher schedular rating to be assigned, (i.e., 70 
percent), the disability picture would need to approximate a 
showing of "severe" impairment in the ability to establish 
and maintain effective or favorable relationships with 
people, and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

As is noted above, the RO assigned a 50 percent disability 
rating for the period in question largely on the basis that 
the appellant's GAF score, attributable solely to his PTSD, 
was 50.  See Diagnostic and Statistical Manual for Mental 
Disorders, (4th ed.), p.32.  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).
Id.

The Board does not find that the medical evidence of record 
indicates that the severity of the appellant's PTSD 
approximates the symptoms warranting the assignment of a 70 
percent disability rating under the previously applicable 
criteria.  Because the appellant's GAF score of symptoms 
solely attributable to PTSD is 50, the service-connected 
disability may be said to be of a severity at the highest end 
(i.e., the least severe) of the spectrum of "serious 
symptoms."  However, it was noted during the March 1998 VA 
examination that the appellant had assumed mortgage payments 
on the house in which he was living.  The appellant also 
reported that his condition had stabilized during the course 
of the previous four years, and that he had much better 
control over his thoughts through the use of prescribed 
medication.  The appellant did not report, and there was no 
evidence noted, of hallucinations, delusions, or phobic 
reactions.  

Under the currently applicable criteria, the assignment of a 
70 percent disability rating is similarly not warranted.  As 
is noted above, the assignment of a 70 percent rating is 
warranted where the evidence reflects a disability picture 
approximating a showing of severe impairment due to symptoms 
involving suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

During the course of the March 1998 VA examination, although 
the appellant was reported to have once had suicidal 
thoughts, he specifically rejected such a plan for fear of 
hurting his family.  Although not in reliance upon the 
ultimate disposition of this issue, the Board observes the 
appellant's comment to be indicative not only of a desire to 
avoid taking his own life, but that it is also evidence of an 
improvement   in the appellant's symptoms that had not been 
previously reported.  The tenor of the March 1998 examination 
otherwise reveals that the appellant was without ritual-like 
behavior; that he was cooperative, pleasant, and in control 
of his emotions; that he was appropriately groomed and 
dressed.  To the extent that depression was noted, the Board 
again observes that the appellant reported he found his 
symptoms had improved with the use of his prescribed 
medication.

Given these medical findings, the Board concludes that that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating greater than 50 per cent 
for the period beginning March 1998, under both the 
previously and currently applicable criteria.  

Entitlement to a disability rating in excess of 20 percent 
for a chronic low back strain

Factual background

The record reflects that by rating decision dated in 
September 1971, service connection was granted for chronic 
low back strain and a 10 percent disability evaluation was 
assigned.  By rating decision dated in January 1992, a 20 
percent disability evaluation was assigned for a chronic low 
back strain.  The appellant has expressed his continuing 
disagreement with the disability rating then assigned.

Of record is an August 1989 medical record authored by 
C.T.S., M.D.  In his report, Dr. C.T.S. observed that the 
appellant's activities were limited to household chores and 
constructing clocks.  The latter activity involved harvesting 
wood.  The appellant reported having low back pain "off and 
on" constantly since 1989.  He reported having noticed no 
muscle weakness, but stated that he had some trouble with 
balance.  He stated that siting and lifting and prolonged 
standing aggravated his low back pain.  Dr. C.T.S. observed 
that upon clinical examination, the appellant was in no acute 
distress, and he was able to move with ease about the 
examination room.  He was observed to rise from, and be 
seated in a chair briskly and his gait appeared normal.  When 
the appellant walked on his heels and his toes, his gait was 
somewhat wide-based and questionably ataxic.

Upon clinical examination of the appellant's back, "very 
minimal" paraspinous muscle spasm was noted, as was 
tenderness over the right sacroiliac joint.  The appellant 
was able to forward flex until his fingertips were about 
eight inches from the floor.  Extension was from 10 to 15 
degrees and lateral bending was to about 20 degrees.  There 
was no muscle atrophy noted.  Radiographic examination of the 
lumbosacral spine was within normal limits with regard to 
vertebral bodies, disc spaces and posterior elements, but 
degenerative arthritic changes were noted in the right 
sacroiliac joints.  

In an April 1990 VA report of radiographic examination, the 
appellant was noted to have normal vertebral bodies and disc 
spaces. 

The appellant underwent a VA physical examination in February 
1991.  He reported that he had a "toothache-like" feeling 
in his low back and radicular pain down the lateral side of 
his right leg to about the knee that varied in its frequency.  
He stated that he had numbness of the right buttock, and that 
he was unable to lift any amount of weight.  He reported 
difficulty walking.  

Upon clinical examination, the appellant was noted to have 
lacked 45 degrees of forward flexion.  He lacked five degrees 
of backward extension and 10 degrees of lateral bending.  
Tenderness was noted of the lumbosacral area.  The lower 
extremities showed no muscle wasting, and his leg muscles 
showed intact strength.  He arose from a seated position with 
moderate difficulty.

The examiner observed that radiographic examination revealed 
"surprisingly very little."  He noted that there was mild 
narrowing of the L5/S1 disk space and some minor degenerative 
changes of the posterior apophyseal joints in that area.  
There was no spondylolisthesis.  The appellant was diagnosed 
to have chronic low back pain.  

Examination of the radiographic report reveals that since the 
April 1990 study, there had been narrowing of the L4/5 and 
lumbosacral interspace, and slight progression of the 
degenerative changes seen in the lower lumbar facet joints.  
There was no evidence of spondylolysis or spondylolisthesis, 
and the lumbar vertebral bodies, pedicles, and posterior 
elements were intact.  The radiologist reported that the 
appellant's lower back study results was unchanged from the 
previous study of April 1990.  

The appellant's Social Security Administration disability 
file, received in February 1998, reflects that the appellant 
reported to that agency that he became disabled in November 
1985 because of his back disorder.  However, the agency 
informed the appellant that it had determined that he was 
disabled beginning in November 1985 because of a mental 
problem.  

The appellant underwent a VA physical examination in March 
1998.  He complained of lower back discomfort.  Upon clinical 
examination, there was no significant scoliosis noted.  
Tenderness was present in the low back area in the midline 
from L1 to L5, without specific localization of pain.  
Adequate straight leg raising was present to about 65 
degrees, and knee to chest testing was performed well 
bilaterally.  Flexion of the back was normal, and 
hyperextension was limited to 110 degrees.  Muscle tone and 
muscle strength were normal, and there was no sensory 
disturbance found.  The appellant was diagnosed to have, in 
part, mild degenerative disease of the lumbar spine.  

A December 1998 VA treatment record reflects that the 
appellant was typically without back pain symptoms if he used 
his medications as were prescribed.  He reported that he 
sometimes had occasional flare-ups due to making sudden or 
erratic motions with his spine.  He reported that typically, 
the pain was worse by lifting, pushing, pulling, turning 
sharply or bending.  The appellant further reported that he 
had not had any acute flare-ups for some time and that lower 
back pain had not been "an issue" for several months.  

Relevant law and regulations

The appellant's low back disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain.  Under this Diagnostic 
Code, a 20 percent rating is warranted where there is muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating, 
the highest available rating under Diagnostic Code 5295, 
requires a severe lumbosacral strain as manifested by a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

In evaluating the appellant's claim for an increased rating 
for a low back disability, the provisions of 38 C.F.R. § 4.40 
must also be considered.  This regulation  mandates that 
consideration be given to evaluating a disability of the 
musculoskeletal system as primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. 38 
C.F.R. § 4.40 (1999).  Further, functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior on motion. Id.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  
38 C.F.R. § 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 
202, 207 (1995), it was held that in determining the severity 
of musculoskeletal disabilities, VA must consider the 
aforementioned regulations.

Analysis

Review of the evidence of record, in particular that 
reflecting the current severity of the appellant's low back 
disorder, reflects that the primary symptoms are some 
subjective reports of pain and tenderness.  The Board notes 
in this regard that the clinical evidence of the severity of 
the appellant's back disorder has not significantly altered 
since the February 1991 VA examination.  At that time, the 
appellant displayed a minimal loss of back extension and 
lateral bending and some tenderness was noted.  There was no 
objective evidence of disuse or diminution of function of the 
back through wasting, atrophy of muscle tone or other similar 
indicia. See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  

The most recent VA medical examination reflects little change 
in these symptoms.  The appellant again complained of 
generalized tenderness and some pain.  There was again no 
evidence of disuse or wasting of the muscle, and the range of 
motion of the back showed no significant impairment.  

In short, there is no objective evidence of record that the 
appellant's service connected back disability has increased 
in severity, and there is no objective evidence that the back 
disability approximates the criteria for a higher disability 
rating.  The preponderance of the evidence is against the 
appellant's claim, and an increased rating for a low back 
disorder is accordingly denied.


Entitlement to a disability rating in excess of 10 percent
for residuals of a gunshot wound to the right thigh, Muscle 
Group XV

The appellant's service medical records reveal that in 
November 1969, he was working performing duties on a 
bulldozer when a piece of bullet fragment entered his right 
leg.  Upon exploration of the wound, a fragment was not 
found.  The appellant's wound was sutured and the appellant 
was placed on light duty for the day of treatment and the 
following day.  In a December 1970 service medical record, 
the appellant was reported to have complained that his right 
leg was numb with cold weather.  

The appellant underwent a VA physical examination in 
September 1971.  The appellant complained of painful numbness 
in the entire right thigh, leg, foot and toes, together with 
lumbar pain.  A one and one half inch lineal scar was noted 
on the anterior right thigh.  

By rating decision dated in September 1971, service 
connection was granted for the residuals of a gunshot wound 
to the right thigh, muscle group XV, and a 10 percent 
disability evaluation was assigned.  

Following the receipt of the appellant's October 1990 claim 
for an increased rating, he underwent a VA physical 
examination in February 1991.  He reported upon clinical 
examination that the wound did bother him in any way.  Upon 
clinical examination, a small scar of the posterior right 
thigh approximately two inches below the buttock crease was 
noted.  No palpable mass or tenderness was noted.  He was 
diagnosed to have the residuals of a gun shot wound of the 
right thigh "with no current problems."

By rating decision dated in January 1992, an increased 
disability evaluation for a shell fragment wound residuals 
was denied.  The appellant sought an increased disability 
rating in October 1992.  

The appellant underwent a VA physical examination in March 
1998.  An oblong, "minimal," and well-healed scar on the 
right thigh measuring about 4 centimeters was noted.  It was 
further described as superficial.  The thigh scar was 
described as being of no significance, or as the cause of any 
problem to the appellant.  The appellant was diagnosed in 
part to have a scar that was "limited in nature," and one 
that did not cause "any vascular, contracture or symptomatic 
problem."  The appellant's muscles were otherwise described 
as intact and of normal strength, without any evidence of 
difficulty.  

Relevant law and regulations

Shrapnel wounds often result in impairment of muscle, bone 
and/or nerve.   Through and through wounds and other wounds 
of the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group damage is 
categorized as slight, moderate, moderately severe and/or 
severe and evaluated accordingly under 38 C.F.R. § 4.56.  
Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1998).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999.

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 
C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria. The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg. No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged;

 (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement;

 (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles. (i) Type of 
injury. Simple wound of muscle without 
debridement or infection. (ii) History and 
complaint. Service department record of 
superficial wound with brief treatment and 
return to duty. Healing with good functional 
results. No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. 
Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type 
of injury. Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, 
or prolonged infection. (ii) History and 
complaint. Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of one 
or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions controlled 
by the injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. 
(i) Type of injury. Through and through or 
deep penetrating wound by small high velocity 
missile or large low- velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring. (ii) History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups. 
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side. Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles. (i) Type of 
injury. Through and through or deep 
penetrating wound due to high- velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring. (ii) History and 
complaint. Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound. 
Record of consistent complaint of cardinal 
signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. 
(iii) Objective findings. Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function. If 
present, the following are also signs of 
severe muscle disability: (A) X-ray evidence 
of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar 
to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin 
covering in an area where bone is normally 
protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction 
of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

As has been noted above, when regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the appellant is entitled to 
resolution of his claim under the criteria which is to his 
advantage. Karnas, 1 Vet. App. at 312.  In this matter, the 
revised provisions of 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 and 
applicable diagnostic codes have not undergone any 
substantive changes.

Analysis

Having carefully considered all of the pertinent medical and 
lay evidence, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
disability rating.

The appellant's service medical records reveal that the 
appellant sustained a slight disability of the thigh muscle 
when he was initially wounded in service.  The appellant was 
then treated and returned to duty within two days.  

The appellant's subjective reports, as well as the clinical 
evidence of record, does not reflect that the appellant has 
had any worsening of his right thigh injury beyond that 
initially reported after he was treated and released.  In 
February 1991, the appellant reported that the wound did not 
bother him, and there was no mass or tenderness noted.

The March 1998 VA examination does not reflect any 
significant change in the severity of the appellant's 
disorder.  Although the scar from the wound was again noted, 
it was assessed as being not significant, and it did not 
cause any vascular or movement problems.  The appellant's leg 
muscle was noted to be of normal strength, and there was no 
difficulty in movement or function noted.  

Under these circumstances, the appellant's right thigh wound 
is clearly minimal in nature.  The wound has not resulted in 
any of the "cardinal signs and symptoms" for consideration 
in the provisions of 38 C.F.R. § 4.56(c), supra.  Because the 
appellant's initial thigh injury resulted in no functional 
impairment, and the medical treatment records are virtually 
negative for any complaints or treatment related to this 
injury, the Board finds that his initial thigh injury is 
currently most appropriately described as not more than a 
"moderate" disability under 38 C.F.R. § 4.56, which would 
warrant assignment of a 10 percent  rating under the 
applicable diagnostic code. 

The Board has also carefully considered whether a separate 
disability rating would be warranted for impairment due to 
the wound's scar.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), it was held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  In this matter, the assignment of a 
separate disability rating for a scar is not warranted.  The 
appellant does not have a disfiguring scar of the head, face, 
or neck; a scar resulting from a burn injury; or a scar that 
is superficial, poorly nourished, ulcerative, or tender and 
painful on objective demonstration.  Application of the 
provisions of 38 C.F.R. § 4.119, Diagnostic Codes 7800 
through 7804 is not therefore appropriate.  As of the most 
recent VA medical examination, (as well as the other medical 
evidence of record), the appellant's scar has not been  found 
to cause a limitation of function.  Application of the 
provision of 38 C.F.R. § 4.119, Diagnostic Code 7805 is also 
not therefore appropriate.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  An increased rating for the residuals 
of a gunshot wound to the right thigh is therefore denied.


ORDER

Service connection for brain damage is denied.  

A well-grounded claim not having been presented, entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
brain damage is denied. 

For the period from October 30, 1990 to March 26, 1998, a 30 
percent evaluation for PTSD is assigned, subject to the 
controlling regulations concerning the payment of monetary 
awards.  

Entitlement to a disability rating greater than 50 percent 
for PTSD for the period beginning March 27, 1998 is denied.  

Entitlement to a disability rating greater than 20 percent 
for a chronic low back strain is denied.

Entitlement to a disability rating greater than 10 percent 
for the residuals of a shell fragment wound of the right 
thigh is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The appellant's statement as to hitting his head at the time he was shot in the leg in Vietnam could 
alternative be accepted under the provisions of 38 U.S.C.A. § 1154, discussed above.
  A coexisting contention, that VA-prescribed medications caused the claimed brain damage, will be 
discussed below in the context of 38 U.S.C.A. § 1151.
  However, effective October 1, 1997, 38 U.S.C.A. § 1151, relating to benefits for persons disabled 
by treatment or vocational rehabilitation, was amended by Congress.  See section 422(a) of PL 
104-204.  The purpose of the amendment was, in effect, to overrule the Supreme Court's decision 
in the Gardner case, which held that no showing of negligence is necessary for recovery under 
section 1151.  
 The balance of the Social Security Administration disability file contains duplicate copies of the 
appellant's VA medical records that are otherwise discussed in this decision.  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a hypothetical continuum of mental health-
illness." citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 
  In the body of the psychiatric report, it was noted that 4 volumes of medical records had been 
reviewed.  Because of its responsibility to provide a comprehensive statement of reasons and bases 
for its decision, the Board observes that prior to its consideration of this matter, it obtained a copy 
of all VA medical records on file that were scrutinized by the VA medical examiners.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

  The Board notes that in its February 1999 Supplemental Statement of the Case, the appellant was 
apprised of both the previously and currently applicable rating criteria.
  It has been held that the word "definite," as used in the previously applicable schedular criteria for 
a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. 
App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at the 30 
percent level, can be quantified.  See Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in degree."  "Definite" represents a 
degree of social and industrial inadaptability that is "more than moderate but less than rather 
large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the Board, is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1999).


